Citation Nr: 0704591	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  03-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, rated as 30 percent disabling prior to 
September 18, 2006, and 50 percent disabling thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active military duty from January 1953 
to November 1954.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, granting an increased evaluation to 
30 percent for generalized anxiety disorder. 

This issue was remanded in June 2005 and has been returned to 
the Board for review.  

During the pendency of the appeal, service connection was 
granted for essential tremors of the hands.  At the VA 
examinations conducted in conjunction with his claim, the 
veteran reported that he was unable to work due to the 
tremors of the hands.  If appellant or his representative 
desires to file a claim for service connection for a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU), they should do so with 
specificity at the RO.  


FINDINGS OF FACT

1.  Prior to September 18, 2006, the veteran's psychiatric 
disorder was manifested primarily by symptoms that included 
depressed mood, anxiety and sleep impairment; without more 
than moderate impairment in social functioning or industrial 
capability.

2.  Since September 18, 2006, the veteran's psychiatric 
disorder is manifested primarily by symptoms that include, 
anxiety, panic attacks, depressed mood, and sleep impairment; 
without near continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
suicidal ideation, obsessional rituals, neglect of appearance 
or personal hygiene, or impaired impulse control.


CONCLUSIONS OF LAW

1.  Prior to September 18, 2006, the schedular criteria for a 
disability evaluation in excess of 30 percent for generalized 
anxiety disorder were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(2006).

2.  Since September 18, 2006, the schedular criteria for a 
rating higher than 50 percent for generalized anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in November 2002 and September 2005.  The content 
of the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in August 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  VA examinations were provided to the veteran.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  



Laws and regulations pertaining to a higher rating for 
generalized anxiety disorder

Service connection was granted for generalized anxiety 
disorder in a May 1955 rating action.  A noncompensable 
evaluation was assigned, effective in November 1954.  In 
February 2003, the RO increased the evaluation to 30 percent, 
effective in November 2002.  In October 2006, the RO 
increased the evaluation to 50 percent, effective in 
September 2006.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Under the General Rating Formula for Mental Disorders a 30 
percent rating is assigned for generalized anxiety disorder 
when it results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).



Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder prior to September 18, 2006

In reviewing the findings and history elicited at the VA 
examination in December 2002, the Board concludes that the 
veteran's disability picture attributable to his generalized 
anxiety disorder most nearly approximated the manifestations 
for a 30 percent evaluation.  

In regard to industrial impairment, the veteran reported that 
he obtained technical training in electronics post service, 
and also took coursework in management.  He worked for a 
number of companies over the years, including as an equipment 
test specialist and as a branch manager for an electronics 
company.  The veteran reported that he was unemployed and 
receiving Social Security disability beginning in 1992, when 
he had a motorcycle accident that resulted in some ear 
problems and vertigo.  He reported also being laid off from 
his position as an electronics company branch manager.  He 
reported a history of losing another job due to hand tremors 
which impaired his electronic testing work.  He was employed 
part-time as a security guard. 

In regard to his social adaptability, the veteran reported 
being married forty-two years with one child and two 
grandchildren, and having no marital or family problems.  He 
reported that he began drinking alcohol with co-workers 
regularly where he worked as a branch manager, and then after 
he was laid off from that job, he began drinking more on a 
daily basis.  He reported that this heavy drinking persisted 
for seven years.  He reduced his consumption himself.  He 
drank 5-10 beers a week.  In describing his then-current 
symptoms, he reported that he had an anxious mood "9/10" five 
days per week, and that he had a depressed mood seven days 
per week at "5/10." 

However, for the most part, the veteran was generally 
functioning independently, appropriately, and effectively.  
He exhibited some mild anxiety.  On the other hand, his 
conversation was normal, not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
was not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  Hs judgment was noted to be fair.  
He did not have problems involving routine behavior, self-
care, or conversation, nor did he neglect his personal 
appearance or hygiene.  He was well oriented, rather than 
disoriented.  He had no obsessional rituals.  

A GAF score of 55 was reported at this VA examination, which 
contemplates moderate manifestations.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  The assigned GAF 
score would not support a conclusion that a higher evaluation 
is warranted.  In sum, the veteran's symptoms did not more 
closely approximate the criteria required for a 50 percent 
rating.

The Board notes that the veteran's symptoms include 
neurological tremors of the hands; however, as explained 
above, the veteran is service connected separately for these 
disabilities.  Therefore, the Board will not review those 
manifestations associated with the separate disabilities.  

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder from September 18, 2006

In September 2006, the veteran underwent VA examination.  
Regarding industrial impairment, it was noted that the 
veteran was no longer employed as a part-time security guard.  
In considering his social impairment, the veteran reported 
tension in his marriage.  He avoided people.  He slept 6 
hours a night and napped during the day.  He has a small 
social circle, mostly fishing friends.  The examiner 
commented that the veteran described classic panic attacks.  
He was extremely anxious and he had recurrent bouts of 
depression.  

Although the veteran has reported classic panic attacks 
(which is considered in the 50 percent rating), on the mental 
examinations, the veteran in describing his symptoms did not 
indicate significant problems involving self-care.  He was 
described as well-groomed and adequately dressed.  He did not 
indicate problems involving routine behavior or conversation.  
There is no indication of neglect of personal hygiene.  His 
thought processes were described as normal.  His affect was 
described as appropriate to the content of the conversation.  
His speech has always been within normal limits, his 
conversation was normal, not illogical, obscure or 
irrelevant.  The VA records do not relate that he had 
problems in this regard.  He was described usually as 
cooperative and maintained good eye contact.  

Although there was evidence of anxiety and depression, his 
thought processes and associations were logical.  There was 
no confusion or gross impairment in memory.  Hallucinations 
were not complained of and delusional material was not 
elicited.  Further, there was no reported evidence of near 
continuous panic or depression that affected his ability to 
function independently.  There was no evidence of impaired 
impulse control.  He has not reported any suicidal or 
homicidal ideation.  

In considering the GAF score, it was assessed as 50.  A score 
such as 50 which is the lowest he has received show serious 
social and occupational impairment, "unable to keep a job."  
That score of 50 is at the high end of the range from 41 to 
50, defined as serious symptoms.  The symptoms described in 
that examination, however, do not specifically illustrate a 
connection between impairment in work functioning and his 
asserted inability to obtain employment based on his 
psychiatric disability.  While the GAF scores are indicative 
of ongoing symptomatology including periods of exacerbation, 
the veteran's 50 percent disability rating reflects the fact 
that he experiences significant psychiatric symptoms.  The 
examination report does not show that the veteran has 
obsessional rituals that interfere with routine activities, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  He has not 
complained of decreased memory.  

The Board acknowledges that the Social Security 
Administration (SSA) found that the veteran was unable to 
work and awarded him benefits.  It was noted that he had 
significant physical problems that included tinnitus, 
vertigo, severe headaches, diabetes, chronic obstructive 
pulmonary disease (COPD), as well as degenerative changes of 
the cervical and lumbar segments of the spine.  It was also 
noted that he had an affective disorder.  However, a review 
of the records does not show that his unemployment resulted 
from his service-connected psychiatric disorder.  The SSA 
records indicate that several physical disabilities, as well 
as psychiatric disability, were significant impediments to 
him gaining employment.  He was injured in a motorcycle 
accident and thereafter he reported mostly physical symptoms.  
Furthermore, review of the medical records associated with 
the SSA record does not show treatment for his psychiatric 
disorder except in 1994 when he denied significant 
psychological symptoms.  

In summary, the veteran does have generalized anxiety, and it 
is recognized that it is a significant disability for him.  
The current 50 percent evaluation recognizes that it is 
manifested by occupational and social impairment.  His 
symptoms do not meet or more nearly approximate the criteria 
for a 70 percent evaluation.


ORDER

An evaluation in excess of 30 percent for generalized anxiety 
disorder prior to September 18, 2002 is denied.  

An evaluation in excess of 50 percent since September 18, 
2002, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


